IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-77,246-07


EX PARTE HONORABLE GARY FITZSIMMONS,
DISTRICT CLERK OF DALLAS COUNTY
Respondent




ORDER TO SHOW CAUSE AND TO FILE RESPONSE 
FROM DALLAS COUNTY


 Per curiam.

O R D E R


	On February 27, 2013, this Court issued an order requiring the Respondent, Dallas County
District Clerk Gary Fitzsimmons, to inform this Court whether a supplemental 11.07 writ
application had been filed with his office by Relator Drake Lafayette Willis within 30 days in
response to Relator's application for writ of mandamus.  On June 5, 2013,  this Court mailed an
inquiry to Respondent as to why no response to the February 27th order had yet been submitted.  This
Court mailed another inquiry to Respondent on December 4, 2013. To date no response has yet been
received from said Honorable Gary Fitzsimmons, in violation of the Court's Order requiring a
response by March 29, 2013.
 NOW, THEREFORE IT IS ORDERED BY THE COURT OF CRIMINAL APPEALS,
that Honorable Gary Fitzsimmons shall file said response and show cause why Respondent should
not be held in contempt of this Court for failing to file the response by the date it was due and be
punished for failing to do so.  Honorable Gary Fitzsimmons is ordered to file, with the Clerk of this
Court, Respondent's sworn affidavit and, if necessary, affidavits of other persons, on or before April
18, 2014.  The affidavits shall state facts that deny or excuse Respondent's contempt, if there are any
such facts.  Honorable Gary Fitzsimmons shall also file the response required by the February 27,
2013, order on or before that date, April 18, 2014.  Honorable Gary Fitzsimmons shall also appear
before this Court for a live hearing on this matter on May 7, 2014.
	It is further ORDERED by this Court that the Clerk of this Court shall issue NOTICE TO
SHOW CAUSE AND TO FILE RESPONSE commanding Honorable Gary Fitzsimmons to file
said response and to show cause, in the manner and within the time specified in this Order, why
Respondent should not be held in contempt of this Court for failing to timely file the required
response and be punished for Respondent's failure to do so.  A copy of this Order shall accompany
the Notice.
 IT IS SO ORDERED ON THIS THE 19th day of March, 2014.
 

Filed:  March 19, 2014
Do not publish